DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rihei (PGPub 2016/0271890) and Stahl et al (EP2633965 with references to the machine English translation provided herewith).
Regarding Claim 1, Rihei teaches a composite shaping apparatus comprising (Abstract): 
at least one first roller configured to load a prepreg with pressure (Fig. 1- roller 2A); 
two second rollers configured to load the prepreg with pressure (Fig. 1- rollers 2B and 2C); and 
wherein the at least one first roller and the two second rollers are disposed at such positions as to clamp the prepreg [0027], 
wherein the at least one first roller has a cylindrical or hollow cylindrical shape and is rotatable about a first axis (Fig. 1- roller 2A; [0029]- roller 2A can be a cylindrical roller which rotates around the horizontal first axis AX1), 
wherein the two second rollers have a circular disc shape (Fig. 1- rollers 2B and 2C; [0029]- disk-shaped roller 2B and 2C) and are rotatable respectively about two second axes that are inclined with respect to the first axis (Fig. 1; [0030]- inclined angles of axes AX2 and AX3 in relation to axis AX1), and 
wherein the at least one first roller and the two second rollers are disposed to form a space among the at least one first roller and the two second rollers ([0027]- the rollers are disposed to form a space corresponding to a cross-sectional shape of the noodle filler), the space corresponding to a cross-sectional shape of a filler to be formed from the prepreg by the composite shaping apparatus ([0027]- the rollers are disposed to form a space corresponding to a cross-sectional shape of the noodle filler),
wherein a first radius of the at least one first roller is equal to a maximum value of second radii of the two second rollers (Fig. 1- roller diameters (and thus radii) appear to be equal; [0045]- changing the diameter of the rollers changes the feed speed (rollers have to be the same to have a consistent feed speed) and
wherein the at least one first roller and the two second rollers are rotated while presence/absence of rotating power ([0051]- rotative power is provided on at least one roller; rollers 2B and 2C are frictionally rotated) is made different between the at least one first roller and the two second rollers.

Rihei does not appear to explicitly teach at least one motor configured to rotate at least one of the at least one first roller or the two second rollers, wherein the at least one first roller and the two second rollers are rotated while rotation speed is made different between the at least one first roller and the two second rollers.
Stahl teaches an alternative composite shaping apparatus (Abstract) wherein the apparatus comprises at least one motor configured to rotate at least one of the at least one first roller or the two second rollers ([0026]- control device 6 controls the speed of the roller bodies), wherein the at least one first roller and the two second rollers are rotated while at least one of rotation speed is made different between the at least one first roller and the two second rollers ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3) in order to form the desired shape of the preform [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rihei to include a motor that rotates the rollers at different speeds as taught by Stahl with reasonable expectation of success to form the desired shape of the preform [0030]. 

Regarding Claim 4, Stahl further teaches a first motor that configured to rotate a rotation shaft of the at least one first roller at a first rotation speed; and a second motor configured to rotate a rotation shaft of the two second rollers at a second rotation speed that is different from the first rotation speed ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3).

Regarding Claim 5, Stahl further teaches a motor that rotates a rotation shaft of the at least one first roller ([0026]- control device 6 controls the speed of the roller bodies).
Rihei teaches the two second rollers is rotatable by friction force produced between the two second rollers and the prepreg, instead of motive power transmitted from a motor to a rotation shaft [0052].

Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (EP2633965 with references to the machine English translation provided herewith) and Rihei (PGPub 2016/0271890).
Regarding Claim 7, Stahl teaches a composite shaping apparatus (Abstract) comprising: 
at least one first roller configured to load a prepreg with pressure (Fig. 1- rolling body 3); 
two second rollers configured to load the prepreg with pressure (Fig. 1- rolling body 3); and 
at least one motor configured to rotate at least one of the at least one first roller or the two second rollers ([0026]- control device 6 controls the speed of the roller bodies), 
wherein the at least one first roller and the two second rollers are rotated while at least one of rotation speed is made different between the at least one first roller and the two second rollers ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3),
wherein the at least one first roller comprises a first plurality of subsidiary rollers configured to clamp the prepreg (Fig. 1- rolling body 3 includes roller bodies 3a and 3b that clamp semi-finished fiber product 7); 
wherein the two second rollers comprises a second plurality of subsidiary rollers that clamp the prepreg at a position different from a clamping position of the first roller (Fig. 1- rolling body 4 includes roller bodies 4a and 4b that clamp semi-finished fiber product 7 downstream from rolling body 3).
Stahl further teaches the first plurality of subsidiary rollers comprises a cylindrical or hollow cylindrical third roller (Fig. 1- see cylindrical shape of roller body 3a of rolling body 3) that is rotatable about a first axis (Fig. 1- see axis of rotation of roller body 3a of rolling body 3) and the second plurality of subsidiary rollers comprises a cylindrical or hollow cylindrical fifth roller (Fig. 1- see cylindrical shape of roller body 4a of rolling body 4) that is rotatable about a third axis  (Fig. 1- see axis of rotation of roller body 4a of rolling body 4).

Stahl further teaches a rotational speed difference between the rollers ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3) but does not explicitly teach the at least one motor rotates a rotation shaft of the third roller at a first rotation speed, rotation shafts of the fourth rollers at a second rotation speed that is faster than the first rotation speed, and a rotation shaft of the fifth roller at a third rotation speed that is slower than the first rotation speed, and wherein the sixth rollers are rotatable by friction force produced between the sixth rollers and the prepreg, instead of motive power transmitted from a motor to rotation shafts of the sixth rollers.  However, this is a result-effective variable modifying the fiber shearing in and curvature of the final product [0030].  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the speeds of the rollers through routine experimentation in order to perfect the result-effective variable of the amount of fiber shearing and the curvature of the final product, consult MPEP 2144.05 II.

Stahl does not appear to explicitly teach the first plurality of subsidiary rollers comprises 
two circular disc-shaped fourth rollers that are rotatable respectively about two second axes that are inclined with respect to the first axis, and the third roller and the two fourth rollers are disposed to form a space among the third roller and the fourth rollers, the space corresponding to a cross-sectional shape of a filler to be formed from the prepreg by the composite shaping apparatus, and the second plurality of subsidiary rollers comprises two circular disc-shaped sixth rollers that are rotatable respectively about two fourth axes that are inclined with respect to the third axis, and the fifth roller and the two sixth rollers are disposed to form a space among the fifth roller and the sixth rollers, the space corresponding to a cross-sectional shape of a filler to be formed from the prepreg by the composite shaping apparatus, or the at least one first roller and the at least one second roller is configured to rotate so that a tensile force is produced in the filler between the at least one first roller and the at least one second roller.

Rihei teaches an alternative composite shaping device (Abstract) wherein the plurality of subsidiary rollers comprises at least one first roller is cylindrical or hollow cylindrical and rotatable about a first axis (Fig. 1- roller 2a), 
two second rollers comprises two rollers (Fig. 1- rollers 2b and 2c), the two second rollers have a circular disc shape (Fig. 1- see circular disk shape of rollers 2b and 2c) and are rotatable respectively about two second axes that are inclined with respect to the first axis (Fig. 1- see the inclined axes of rotation of rollers 2b and 2c), and 
the at least one first roller and the two second rollers are disposed so that a space that corresponds to a cross-sectional shape of a filler is formed between the at least one first roller and the two second rollers ([0027]- the first, second, and third rollers 2A, 2B, and 2C are disposed so as to form a space, corresponding to a cross-sectional shape of a noodle filler surrounded by two line-symmetric arcs and one straight line) in order to easily shape bar-like prepregs such as shaping a noodle filler for filling a gap formed in laminated bodies of prepregs whose cross section has T-shape, I-shape or the like [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second plurality of subsidiary rollers of Stahl to include the roller arrangement as taught by Rihei with reasonable expectation of success to easily shape bar-like prepregs such as shaping a noodle filler for filling a gap formed in laminated bodies of prepregs whose cross section has T-shape, I-shape or the like [0011] thus meeting the instant claim.
Rihei further teaches friction force among the rollers causes the filler to be extruded [0052] thus meeting the instant limitation of the at least one first roller and the at least one second roller is configured to rotate so that a tensile force is produced in the filler between the at least one first roller and the at least one second roller.

Regarding Claim 8, Stahl teaches the at least one motor rotates rotation shafts of the first plurality of subsidiary rollers ([0026]- control device 6 controls the speed of the roller bodies) but does not appear to explicitly teach at least one subsidiary roller of the second plurality of subsidiary rollers is rotatable by friction force produced between the at least one subsidiary roller and the prepreg, instead of motive power transmitted from a motor to a rotation shaft of the at least one subsidiary roller.
Rihei teaches additional rollers may be rotated by friction force [0052] in order to extrude the material and shape the noodle filler [0052].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rollers of Stahl to include friction-powered rollers as taught by Rihei with reasonable expectation of success to extrude the material and shape the noodle filler [0052] thus meeting the instant limitation of at least one subsidiary roller of the second plurality of subsidiary rollers is rotatable by friction force produced between the at least one subsidiary roller and the prepreg, instead of motive power transmitted from a motor to a rotation shaft of the at least one subsidiary roller.

Regarding Claim 17, Stahl further teaches first radii of the first plurality of subsidiary rollers equal to a maximum value of second radii of the second plurality of subsidiary rollers (Fig 1- rolling bodies 3 appear to be the same size).  Further, Rihei also teaches first radii of the first plurality of subsidiary rollers equal to a maximum value of second radii of the second plurality of subsidiary rollers rollers (Fig. 1- roller diameters (and thus radii) appear to be equal; [0045]- changing the diameter of the rollers changes the feed speed (rollers have to be the same to have a consistent feed speed).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (EP2633965 with references to the machine English translation provided herewith) and Takayama (JPH04299110 with references to the machine English translation provided herewith).
Regarding Claim 10, Stahl teaches a composite shaping apparatus (Abstract) comprising: 
at least one first roller configured to load a prepreg with pressure (Fig. 1- rolling body 3); 
at least one second roller configured to load the prepreg with pressure (Fig. 1- rolling body 3); and 
at least one motor configured to rotate at least one of the at least one first roller or the two second rollers ([0026]- control device 6 controls the speed of the roller bodies), 
wherein the at least one first roller and the at least one second roller are rotated while at least one of rotation speed is made different between the at least one first roller and the two second rollers ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3), 
wherein the at least one first roller and the at least one second roller are disposed at such positions as to clamp the prepreg (Fig. 1- rolling body 3 includes roller bodies 3a and 3b that clamp semi-finished fiber product 7), 
the prepreg having a bar shape (Fig. 2- see shape of semi-finished fiber product is clamped by two cylindrical or hollow cylindrical rollers (Fig. 1- rolling body 3 includes roller bodies 3a and 3b that clamp semi-finished fiber product 7),
and wherein a first radius of the at least one first roller is equal to a maximum value of a second radius of the at least one second roller (Fig 1- rolling bodies 3 appear to be the same size).

Stahl does not appear to explicitly teach a surface of one of the two cylindrical or hollow cylindrical rollers has a recess that corresponds to a cross-sectional shape of a filler.
Takayama teaches an alternate apparatus for shaping composite filler (Abstract) wherein a surface of one of the two cylindrical or hollow cylindrical rollers has a recess that corresponds to a cross-sectional shape of a filler (Abstract; Fig. 2) in order to keep filler material in the desired area of the rollers (Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stahl to include the roller arrangement as taught by Takayama with reasonable expectation of success to keep filler material in the desired area of the rollers (Abstract).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rihei (PGPub 2016/0271890) and Stahl et al (EP2633965 with references to the machine English translation provided herewith) and Fan (CN2765904 with references to the machine English translation provided herewith).
Regarding Claim 12, Rihei and Stahl does not appear to explicitly teach at least one of the rollers is formed from a metal material provided with a ceramic coating that has durability and non-stickiness.

Fan teaches an alternative compression roller [0006] wherein the roller is formed from a metal material provided with a ceramic coating that has durability and non-stickiness ([0007]- roller has a metal inner sleeve and a ceramic outer sleeve) for the roller to be wear- and corrosion resistant [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stahl to include ceramic-coated metal rollers as taught by Fan with reasonable expectation of success for the roller to be wear- and corrosion resistant [0006].

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. 
Applicant argues the cited references fail to teach or suggest a first radius of the at least one first roller is equal to the maximum value of second radii of the two second roller.
Examiner respectfully disagrees with Applicant’s assertion noting Rihei teaches the rollers with equal diameters  (Fig. 1- roller diameters (and thus radii) appear to be equal; [0045]- changing the diameter of the rollers changes the feed speed (rollers have to be the same to have a consistent feed speed).

Applicant further argues the cited references fail to teach or suggest the features of Claim 7.
Examiner respectfully disagrees with Applicant’s assertion noting Stahl teaches a rotational speed difference between the rollers ([0030]- The rotational speed of rolling body 4 is different from the rotational speed of the rolling body 3) but does not explicitly teach the at least one motor rotates a rotation shaft of the third roller at a first rotation speed, rotation shafts of the fourth rollers at a second rotation speed that is faster than the first rotation speed, and a rotation shaft of the fifth roller at a third rotation speed that is slower than the first rotation speed, and wherein the sixth rollers are rotatable by friction force produced between the sixth rollers and the prepreg, instead of motive power transmitted from a motor to rotation shafts of the sixth rollers.  However, this is a result-effective variable modifying the fiber shearing in and curvature of the final product [0030].  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found obvious to optimize the speeds of the rollers through routine experimentation in order to perfect the result-effective variable of the amount of fiber shearing and the curvature of the final product, consult MPEP 2144.05 II.
Further, Rihei further teaches friction force among the rollers causes the filler to be extruded [0052] thus meeting the instant limitation of the at least one first roller and the at least one second roller is configured to rotate so that a tensile force is produced in the filler between the at least one first roller and the at least one second roller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        11/3/22/JACOB T MINSKEY/Primary Examiner, Art Unit 1748